Exhibit PROPRIETARY MATTERS AGREEMENT THIS PROPRIETARY MATTERS AGREEMENT (“Agreement”) is made by and between Cabela's Incorporated, a Delaware corporation (“Company”), and [] (“Employee”), effective as of []. WITNESSETH: WHEREAS, Company has invested, and will continue to invest, substantial time, effort, and money in the development of its trade secrets, business methods and procedures, technology, and other specific confidential and proprietary information which enables Company to compete successfully in its business of the marketing and sale of hunting, fishing, and camping equipment and other outdoor sporting and recreational goods, apparel, and services through retail stores and through direct marketing, including paper or other tangible catalogs, electronic catalogs, or other electronic media; WHEREAS, during the course of Employee’s employment, Company has disclosedand will continue to disclose to Employee, and allow Employee access to and the use of, knowledge concerning its trade secrets, business methods and procedures, technology, and other specific confidential and proprietary information, all of which constitute the property of Company; WHEREAS, the unauthorized use or disclosure of such information would be greatly damaging to Company and the success of its business; WHEREAS, Company established the Cabela's Incorporated 2004 Stock Plan (the "2004 Plan") and has conditioned the grant of certain stock options pursuant to the 2004 Plan upon the execution of certain confidentiality and noncompetition agreements; and WHEREAS,
